        Case 3:20-cv-02731-VC Document 889 Filed 12/17/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


 ANGEL DE JESUS ZEPEDA RIVAS, et al.,           Case No. 20-cv-02731-VC
              Plaintiffs,
                                                BAIL ORDER NO. 55
        v.
                                                Re: Dkt. No. 879
 DAVID JENNINGS, et al.,
              Defendants.

      The bail application from Marvin Villagres Fuente is denied.

      IT IS SO ORDERED.

Dated: December 17, 2020
                                          ______________________________________
                                          VINCE CHHABRIA
                                          United States District Judge
